935 F.2d 206
James Allen BLACK, Petitioner-Appellant,v.STATE OF FLORIDA, Robert A. Butterworth, Respondents-Appellees.
No. 90-3878Non-Argument Calendar.
United States Court of Appeals,Eleventh Circuit.
July 5, 1991.

Alan B. Fields, Jr., Palatka, Fla., for petitioner-appellant.
Judy Taylor Rush, Dept. of Legal Affairs, Daytona Beach, Fla., for respondents-appellees.
Appeal from the United States District Court for the Middle District of Florida.
Before JOHNSON, HATCHETT and CLARK, Circuit Judges.
PER CURIAM:


1
Appellant James Allen Black received an enhanced felony sentence of three-and-one-half years in prison and one-and-one-half years on probation, due to his three previous convictions for drunken driving.  Appellant pled guilty to the first conviction used to enhance his sentence without having counsel or being informed of his right to counsel.  Appellant brought his claim of denial of the right to counsel before the state courts, which denied relief.  He then sought a writ of habeas corpus in the district court, which refused to grant relief.  Appellant argues on appeal that he is due relief because he was denied counsel in the first drunken driving proceedings, under this circuit's holding in Greene v. United States.1   Alternately, he argues that his case should be remanded to allow him to show the indigency required for relief under Baldasar v. Illinois.2   We will discuss these claims in reverse order.

I. Indigency

2
This court's decision in Moore v. Jarvis3 precludes any relief to appellant on his claim that he was denied counsel because of his indigency.  After conducting an analysis of the several concurring opinions in Baldasar, Moore held that Baldasar "forbid[s] only the sentencing of a defendant to an increased term of incarceration solely upon consideration of a prior conviction obtained in a proceeding for which, due to the indigence of the defendant or some misconduct of the State, counsel was unavailable to the defendant."4   The court in Moore then denied relief because "Moore has not alleged--let alone proven--that she was indigent at the respective times of her prior convictions or that the state somehow prevented her from obtaining the services of retained counsel."5   The district court found that appellant had not proven his indigency at the time of the prior conviction.6   In fact, the record shows that appellant was selling mobile homes at the time of the first conviction and that his parents quickly came up with the $165 fine.7   Appellant did not allege or show that the state prevented him from obtaining counsel.8   Due to Moore 's interpretation of Baldasar, no relief is appropriate.

II. The Holding in Greene

3
In a somewhat confusing argument, appellant seems to maintain that there is a conflict between this circuit's opinion in Moore and our opinion in Greene, which states, "[T]he Sixth Amendment prohibits the use to enhance a sentence of a conviction obtained in a proceeding in which defendant lacked the assistance of counsel."9   The district court did not discuss Greene.


4
Although the quoted language in Greene could be characterized as affording a basis for relief to appellant, it is apparent from our reading of other cases that it does not.  Greene did not involve a situation where the sentence under attack was enhanced by a prior conviction for which there was no right to counsel.  In the context of an uncounseled misdemeanor conviction, the Supreme Court in Scott v. Illinois10 held that the Sixth Amendment right to counsel is infringed only when a misdemeanor criminal defendant actually receives an uncounseled term of imprisonment.11   Thus, Greene should be read more properly as forbidding the enhancement of a sentence on the basis of an uncounseled prior conviction for which there was the right to counsel.  Moreover, binding precedent of this circuit allows the consideration during sentencing of uncounseled prior misdemeanor convictions for which a term of imprisonment was not imposed.12


5
Seen in this light, Moore and Greene are not at odds.  Moore involved enhancement on the basis of prior, uncounseled misdemeanor convictions for which no imprisonment was imposed, while Greene involved enhancement on the basis of a prior, uncounseled felony conviction.  Appellant received only a fine of $165 on his first drunken driving conviction, which was a misdemeanor.


6
Because the enhancement of appellant's conviction was based on a prior, uncounseled misdemeanor conviction for which he served no time in prison, no relief is appropriate here.

III. Conclusion

7
Finding no error, we AFFIRM the district court's denial of relief.



1
 880 F.2d 1299 (11th Cir.1989), cert. denied, --- U.S. ----, 110 S.Ct. 1322, 108 L.Ed.2d 498 (1990)


2
 446 U.S. 222, 100 S.Ct. 1585, 64 L.Ed.2d 169 (1980)


3
 885 F.2d 1565 (11th Cir.1989)


4
 Id. at 1573 (emphasis in original)


5
 Id


6
 R1-23-3


7
 R2-15, 17


8
 R1-23-4


9
 880 F.2d at 1302 (citations omitted)


10
 440 U.S. 367, 99 S.Ct. 1158, 59 L.Ed.2d 383 (1979)


11
 440 U.S. at 373-74, 99 S.Ct. at 1162 ("We therefore hold that the Sixth and Fourteenth Amendments to the United States Constitution require only that no indigent criminal defendant be sentenced to a term of imprisonment unless the State has afforded him the right to assistance of appointed counsel in his defense.")


12
 See United States v. Peagler, 847 F.2d 756, 758 (11th Cir.1988) ("This Court has held that a sentencing court may consider in sentencing, uncounselled misdemeanor convictions where defendant was not imprisoned."    (citations omitted));  see also United States v. Eckford, 910 F.2d 216, 220 (5th Cir.1990) (discussing former fifth circuit precedent;  "This Court's earlier decisions establish that the district court may consider during sentencing a criminal defendant's prior uncounseled misdemeanor convictions for which the defendant did not receive a term of imprisonment.");    Wilson v. Estelle, 625 F.2d 1158, 1159 (5th Cir. Unit A 1980) (permitting use in penalty phase of trial of uncounseled misdemeanor conviction that did not result in imprisonment), cert. denied, 451 U.S. 912, 101 S.Ct. 1985, 68 L.Ed.2d 302 (1981).    But see United States v. Brady, 928 F.2d 844, 853 (9th Cir.1991) (noting circuit split;  "We agree with the plurality in Baldasar v. Illinois that the constitutional rule enunciated in Scott also requires that an 'uncounseled misdemeanor conviction [may] not be used collaterally to impose an increased term of imprisonment upon a subsequent conviction.' "    (citations omitted))